           Case 2:20-cv-01775-DMC Document 4 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL D. MURPHY,                                 No. 2:20-CV-1775-DMC-P
12                       Petitioner,
13             v.                                        ORDER
14    RALPH DIAZ,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges an adverse prison disciplinary

19   decision. Consequently, the instant petition is one for review of the execution of a sentence

20   imposed by a California state court. As a general rule, “[t]he proper forum to challenge the

21   execution of a sentence is the district where the prisoner is confined.” Dunne v. Henman, 875

22   F.2d 244, 249 (9th Cir. 1989). Petitioner is incarcerated at California Correctional Institution,

23   located in Kern County, which is part of the Fresno division of this court. See Local Rule

24   120(b). Because the Sacramento division is not the proper division, this action will be transferred

25   to the Fresno division.

26   ///

27   ///

28   ///
                                                        1
        Case 2:20-cv-01775-DMC Document 4 Filed 09/11/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4

 5   Dated: September 10, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
